                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-CR-00224-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
DONYELL BOUSHON MINOR,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motion to Reconsider Motion

for Compassionate Release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 29. For

reasons explained in the Court’s prior Order, Defendant’s Motion is denied. See Doc. No. 28.

Specifically, having considered the state of the COVID-19 pandemic—both generally and within

Defendant’s place of imprisonment—Defendant’s criminal history, his disciplinary record while

imprisoned, and his age and medical conditions, the Court found that, on balance, the weight of

this evidence and the § 3553(a) factors counsel against release. As explained by the Government

in its response brief—and as adopted by the Court—Defendant failed to present “extraordinary

and compelling reasons” warranting a reduction. See Doc. No. 27 at 15–17. And, even assuming

Defendant did present such a reason, the danger that Defendant poses to the community and the

§ 3553(a) factors weigh against release. See id. at 2 (noting Defendant’s criminal history includes

convictions for driving after consuming, possessing with intent to distribute cocaine after violating

probation, assaulting a female, and maintaining a vehicle or dwelling for controlled substances).




      Case 3:17-cr-00224-MOC-DSC Document 30 Filed 07/22/20 Page 1 of 2
                                       ORDER

      IT IS, THEREFORE, ORDERED that Defendant’s Motion to Reconsider Motion for

Compassionate Release, Doc. No. 29, is DENIED.

                                             Signed: July 22, 2020




     Case 3:17-cr-00224-MOC-DSC Document 30 Filed 07/22/20 Page 2 of 2
